Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Link Scaffold Products North America, Inc. (the "Company") on Form 10-K for the year ended March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Porfirio Simões, our Chief Executive Officer, certify pursuant to 18 U.S.C. 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, based on my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, our financial condition and results of operations. SCAFFOLD PRODUCTS NORTH AMERICA, INC. (REGISTRANT) Date: October 7, 2010 By: /s/Porfirio Simões Porfirio Simões Chief Executive Officer
